Citation Nr: 1824329	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-24 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include ischemic heart disease (IHD), and to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

4.  Entitlement to an increased rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The March 2012 rating decision denied the service connection claims for IHD, diabetes mellitus and hypertension, and continued a 20 percent rating for bilateral hearing loss.  A July 2014 rating decision increased the Veteran's service-connected bilateral hearing loss disability rating from 20 percent to 30 percent, effective March 11, 2013.  However, since this increase is not representative of a total grant of the benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran originally requested a Board hearing for his appeal.  However, he withdrew his request for a hearing in August 2016 correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The medical evidence of record reflects that the most recent treatment records that have been associated with the claims file are from September 1, 2015.  Given that there are more recent outstanding treatment records that may reflect the current severity of the Veteran's bilateral hearing loss, the possibility that the Veteran is no longer pre-diabetic and may now have a current diagnosis of diabetes, and that all of the Veteran's treatment records are required for a proper adjudication of his hypertension and IHD claims, a remand is required for the AOJ to obtain all outstanding medical treatment records to be associated with the claims file.

Furthermore, the Veteran underwent a VA examination for cardiovascular disease in May 2011.  However, the VA examiner failed to provide an opinion as to the etiology of the Veteran's IHD.  Therefore, this VA examination is inadequate for adjudicating this claim and a remand is also required for a new VA examination and nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records, including and not limited to, VA treatment records from the Southern Arizona Veterans Health Care System, from September 2, 2015 to current.

2.  After obtaining all treatment records and associating them with the claims file, schedule the Veteran for a VA examination for cardiovascular disease, including IHD.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine whether it is at least as likely as not (50 percent probability or greater), the Veteran's IHD is related to his service.

b.  Construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for the Veteran's IHD, indicate and provide a clear, detailed explanation.  

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  Also, upon obtaining all treatment records and associating them with the claims file, undertake any additional developments that are necessary for adjudicating the claims, including and not limited to, scheduling a VA examination for the Veteran's service connection claims.

4.  After ensuring compliance, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




